Citation Nr: 1603583	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran).  The Veteran had active duty service from November 1964 to November 1968, and had additional service in the Reserves including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The Veteran died in December 2007.  This appeal arises from the appellant's application for DIC benefits based on the appellant's contention that the cause of the Veteran's death is service-connected.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO in North Little Rock, Arkansas.

The appellant did not report for a Board hearing that was scheduled to be conducted at the RO in October 2010.  Because the appellant has not submitted good cause for her failure to appear, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear for a scheduled hearing treated as withdrawal of request).  As will be addressed in more detail below, the appellant has since made another request for a Board hearing.  

In February 2011, the Board remanded this issue for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also denied the issue of entitlement to service connection for accrued benefits, having found that there were no claims pending at the time of the Veteran's death.  The Board's decision with respect to that matter is now final.  See 38 C.F.R. § 20.1100 (2015). 

The Board also referred to the RO the issue of entitlement to death pension, having found the issue reasonably raised by the record.  A review of the record indicates that the RO has since acknowledged that claim.  


FINDINGS OF FACT

1.  The Veteran had no service in Vietnam that would support a presumption of herbicide exposure.  

2.  There was no actual exposure to herbicide agents during the Veteran's service.  

3.  Coronary artery disease and hypertension did not become manifest within one year of separation from active duty service.  

4.  The Veteran did not become disabled due to coronary artery disease or hypertension as a result of an injury or disease incurred in the line of duty during any period of ACDUTRA.  

5.  The cause of the Veteran's death is not related to service or to any service-connected disability.  


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 1312, 5103, 5103A(a), (b), (g), 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  It is primarily asserted that the official cause of his death (cerebrovascular accident due to pituitary adenoma) was caused by his hypertension and/or heart disease, which the appellant asserts should be service-connected as an herbicide-presumptive disease based on the Veteran's acknowledged service aboard the USS Canberra during the Vietnam War.  She alternatively asserts that hypertension and heart disease were incurred during the Veteran's service in the Reserves.  





Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for cardiovascular disease, including hypertension, may be presumed if manifest to a degree of 10 percent within one year from the date of separation from a period of qualifying active service lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

In order for coronary artery disease to have become manifest to a degree of 10 percent, there must be documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

Service connection for ischemic heart disease may also be presumed in individuals exposed to herbicide agents during service, based primarily on individuals with service in the Republic of Vietnam during the Vietnam War.  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e). Service in the Republic of Vietnam means actual service in-country, including service in the inland waterways, in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015) (emphasis added).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).



The Veteran died in December 2007.  At the time of his death, there were no service-connected disabilities.  The immediate cause of death listed on the death certificate was cerebrovascular accident with onset two days prior to death, which was due to or a consequence of pituitary adenoma with onset six months prior to death.  Other significant condition contributing to death, but not resulting in the underlying cause included coronary artery disease, hypertension, congestive heart failure, hepatitis C, and long QT syndrome.  

Regarding the matter of exposure to herbicides, there is no assertion pertinent to this appeal that the Veteran had official duty in the Republic of Vietnam, and his service personnel records do not reflect any such duty.  The service personnel and service treatment records have been reviewed, and they reveal no evidence of any official duty or visitation in the Republic of Vietnam.  

While the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these medals recognize service in support of the conflict in Vietnam and participation in major military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010). 

Service personnel records indicate that the Veteran served aboard the USS Canberra (CA-70/CAG-2), which was originally constructed as a heavy cruiser, and by the time of the Vietnam War, had been converted to a guided missile cruiser.  Research conducted in accordance with the Board's February 2011 Remand instructions produced a Command History summarizing the duties and locations of the USS Canberra pertinent to the time the Veteran was aboard her.  

The Veteran's service personnel records indicate that he commenced his tour aboard Canberra in September 1967 and that he transferred from that assignment on September 16, 1968.  A February 1968 record certifies that the Veteran was authorized to wear the Vietnam Service Medal with one bronze star for services onboard the USS Canberra from September 14, 1967, until February 16, 1968, which presumably reflects the time the ship was present in the Vietnam Theatre of Operations.  

The Command History reveals that the USS Canberra departed San Diego, California for a Western Pacific deployment on October 5, 1967, just after the Veteran came aboard.  The Canberra then conducted surveillance and interdiction of enemy coastal waterborne traffic and provided Naval Gunfire Support operations against coastal targets as a unit of Operation SEA DRAGON in the coastal waters of North Vietnam from October 28, 1967, to November 23, 1967, and from December 18, 1967, to December 31, 1967.  During this time period the Canberra made Ports of Call at Subic Bay, in the Republic of the Philippines, and in Hong Kong.  The next report of operations near the coast of Vietnam is not until October 15, 1968, after the Veteran had been transferred off the ship.  

There is no reference in the Command History of any action that might have conceivably involved the presence of the USS Canberra in the inland waterways of South Vietnam, that might have involved the Veteran going ashore in South Vietnam during his duty aboard the Canberra, or indeed that places the Canberra in the immediate vicinity of South Vietnam.  Regarding the Canberra's operations in the coastal waters of North Vietnam, the Board notes that presumption of exposure to herbicides applies only to the Republic of Vietnam, i.e., South Vietnam.  It does not apply to the Socialist Republic of Vietnam, i.e., North Vietnam.  

The appellant has asserted that the Veteran was aboard Canberra when the ship was involved in operations near the Mekong Delta.  However, the Command Summary shows that the ship was involved in these engagements in January and February of 1967, prior to the Veteran having come aboard.  

The Board acknowledges the recent decision in Gray v. McDonald, 27 Vet. App. 313 (2015), regarding VA's exclusion of Da Nang Harbor from the list of inland waterways.  The Board acknowledges that the Canberra was noted to be "in the vicinity" of Da Nang, South Vietnam from November 30, 1968, to December 22, 1968.  However, this occurred 16 days after the Veteran was discharged from the service and several months after he transferred off the ship.  Moreover, there is no reference to visitation in any of the other ports (Vung Tau, or Cam Ranh Bay) included in the provisions addressed by the Gray decision.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.28.h.  

The appellant has asserted that, under VA law, the Veteran's receipt of the Vietnam Service Medal is proof that he was exposed to herbicides.  However, this is not an accurate statement of VA law.  The Board reiterates that service in the Republic of Vietnam means actual service in-country, including service in the inland waterways, in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015) (emphasis added).  Thus, visitation in the Republic of Vietnam is required.  Mere presence aboard a deep-water vessel does not satisfy the requirements for service.  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

It is important to note that the Veteran did not report having gone ashore in Vietnam.  He reported in his August 2004 claim that he was exposed aboard the Canberra.  

There is no evidence of actual exposure to herbicide agents.  The appellant's assertions have centered on the presumption discussed.  Based on the research conducted by the RO and on the Veteran's account, the Board concludes that the presumption of exposure to herbicide agents does not attach in this case; and, that the Veteran was not otherwise actually exposed to herbicide agents at any time during his service.


The appellant has alternatively asserted on a January 2008 VA Form 21-4238 that the Veteran was treated for hypertension and a stroke in the service.  On the Notice of Disagreement, she clarified that this had occurred during the Veteran's Reserve service after his active duty service. 

Service treatment records reveal no treatment for high blood pressure, coronary artery disease, or a stroke, during active duty service and no diagnosis of hypertension, coronary artery disease, or a stroke, during active duty service.  When examined at service separation on November 12, 1968, the Veteran's blood pressure was 124/90 and he was found to have a normal heart and vascular system.  

There are numerous examinations conducted during the period of Reserve service, generally corresponding with annual ACDUTRA periods.  These examinations provide significant pertinent evidence that the onset of hypertension, stroke, and coronary artery disease, were well after separation from active duty.  

Examinations on August 10, 1977, January 13, 1979, August 25, 1980, November 8, 1980, January 9, 1982, March 13, 1983, January 7, 1984, February 10, 1985, January 4, 1986, January 10, 1987, January 16, 1988, January 8, 1989, April 7, 1990, and June 27, 1992, each include normal examination results for the heart and vascular system.  

Blood pressure readings during Reserve service were recorded as follows: 
Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Aug 77
122/
82
Jan 86
136/
88
Jan 79
110/
70
Jan 87
132/
84
Aug 80
110/
74
Jan 88
124/
74
Nov 80
112/
78
Jan 89
118/
66
Jan 82
114/
86
Apr 90
110/
70
Mar 83
120/
80
Jul 91
138/
78
Jan 84
108/
72
Jun 92
134/
80
Feb 85
120/
90




The Board notes that, for VA purposes, hypertension is defined as diastolic blood pressure that is predominately 90 mm. or greater.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Reports of medical history completed by the Veteran and signed by service clinicians on August 10, 1977, January 13, 1979, November 8, 1980, January 9, 1982, March 13, 1983, January 7, 1984, February 10, 1985, January 4, 1986, January 10, 1987, January 16, 1988, January 8, 1989, April 7, 1990, and June 7, 1992, reveal the Veteran's account that he had no current high blood pressure or heart trouble, and that he had no history of high blood pressure or heart trouble.  

After the Veteran left the Reserves in August 1997, he was treated in December 1997 at Baptist Medical Center for hemoptysis.  His blood pressure in the Emergency Room was 196/116.  He noted that he had never been treated for hypertension before (VBMS record 11/20/2009).  This would apparently be the first diagnosis of hypertension.  

Subsequently, there is little medical evidence regarding treatment for hypertension or heart disease until an April 2004 hospitalization for cardiac arrhythmia and acute respiratory distress.  The Veteran had a cardioverter defibrillator implanted on April 23, 2004.  Subsequent reports note treatment for multiple medical problems including congestive heart failure, arrhythmia, and a leaky heart valve.  

The RO obtained a medical opinion dated January 17, 2014, under the apparent misconception, acknowledged in a subsequent memorandum, that coronary artery disease was a service-connected disability.  The January 2014 opinion states that there is less than a 50/50 probability, that the Veteran's coronary artery disease was a contributing factor to his death.  The opinion notes that the Veteran's immediate cause of death was a stroke (cardiovascular accident) in association with a pituitary adenoma, that the immediate event which led to the Veteran's Emergency Room visit and hospitalization, which terminated in his death, was sudden blindness, and that the secondary cause of death was a pituitary adenoma.  The opinion explains that there is a condition known as pituitary apoplexy, which is an interruption of blood supply or stroke, in association with a pituitary mass.  The opinion notes that coronary artery disease and pituitary apoplexy are not related to one another, and, even if the Veteran had a cardiovascular accident of conventional kind with an incidental finding of pituitary adenoma, it would still not mean that the coronary artery disease was a contributing factor.  Also, if that were the case, there would be no explanation for sudden loss of vision or blindness in the Veteran's case.  

There is no medical opinion that purports to relate the onset of coronary artery disease, stroke, or hypertension, directly to active duty service.  The appellant has not contended that there is any such opinion.  

Based on the evidence pertinent to service, the Board concludes that the Veteran did not incur any injury or disease during active duty service that may be related to hypertension, heart disease, or a stroke; and, with reference to the criteria set out above, that hypertension and coronary artery disease did not become manifest to a degree of 10 percent or more within one year of separation from active duty service.  The Board also finds that the ultimate post-presumptive period incurrence of hypertension and coronary artery disease, as well as the stroke which was the cause of his death, are not related to active duty service.  

The service personnel records confirm that, after the Veteran's discharge from active duty service in November 1968, the remainder of his service was reserve service, involving periods of ACDUTRA and INACDUTRA.  The requirements for status as a "veteran" and entitlement to veterans' benefits are different for such periods than they are for active duty service.  



The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA.  

For a claimant to be considered a "veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101(2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2015). 

Regarding the claimed hypertension and heart disease, as these are not considered injuries, and are not otherwise included among the conditions that may establish "veteran" status during INACDUTRA, service connection for hypertension or coronary artery disease cannot be based on any period of INACDUTRA.  

Moreover, the appellant does not contend that the Veteran had a myocardial infarction or cardiac arrest during any period of INACDUTRA, nor does any line of duty investigation confirm that such events occurred in the line of duty during any period of INACDUTRA.  Such an investigation would be expected if such significant events occurred during a period of INACDUTRA.  Thus, the absence of such an investigation is probative evidence that an acute myocardial infarction or cardiac arrest did not occur in the line of duty during any period of INACDUTRA.  


While the appellant asserted in January 2008 that the Veteran was treated for a stroke during his Reserve service, she has not asserted that the stroke occurred in the line of duty during a period of INACDUTRA or ACDUTRA.  She has not submitted evidence to support this assertion.  There is no line of duty investigation to support this assertion.  Moreover, in the July 2008 Notice of Disagreement, she did not repeat this assertion, but simply reiterated her assertion that hypertension was incurred in service and ultimately caused the stroke which was the cause of death.  

The Board finds that the Veteran did not sustain a cerebral vascular accident in the line of duty during a period of INACDUTRA (or ACDUTRA), and, in light of the discussion above, the Board finds that service connection for the cause of death cannot in this case be based on any period of INACDUTRA.

Currently, "veteran" status applies only to the period of active duty service.  In order to obtain service connection for any injury or disease incurred during the period of ACDUTRA, it must first be demonstrated that "veteran" status applies to that period.  In other words, the appellant bears the initial burden of demonstrated that the Veteran became disabled due to in injury or disease incurred in the line of duty during that period.  

Based on the blood pressure readings recorded during the Veteran's Reserve service, and the normal findings for the heart and vascular system noted above, the assertion that he incurred hypertension, coronary artery disease, or a stroke, in the line of duty during any period of ACDUTRA is not clinically supported.  

Based on the reports of medical history recorded during the Veteran's Reserve service, noted above, which consistently denied current high blood pressure or heart trouble, or a history of high blood pressure or heart trouble, the assertion that he incurred hypertension or coronary artery disease in the line of duty during any period of ACDUTRA is also not supported by his own assertions.  

The Board acknowledges that the Veteran was treated soon after he left the Reserves for blood pressure of 196/116.  However, to the extent this condition existed during his Reserve service, or began during his Reserve service, that alone is not sufficient to support a grant of service connection for hypertension.  The mere presence of symptoms, treatment for symptoms, or establishment of a diagnosis, during Reserve service does not meet the criteria for establishing service connection.  For a disease such as hypertension, it must be shown that the disability was incurred in the line of duty during a period of ACDUTRA.  Here, a preponderance of the evidence is against such incurrence.  

In summary, the Board finds the following: the Veteran had no visitation in the Republic of Vietnam; he had no actual exposure to herbicide agents during service;  he had no injury or disease that is directly related to any of the claimed disorders;  he had no manifestation of chronic disease within one year of separation from active duty service; and he did not become disabled due to hypertension, heart disease, or a stroke, incurred in the line of duty during any period of ACDUTRA or INACDUTRA.  Therefore, the Board concludes that the preponderance of the evidence is against the appeal and that service connection for the cause of the Veteran's death is not warranted because it has not been shown that the Veteran had service-connected disabilities that substantially or materially caused or contributed to the Veteran's death   

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  The Board has made every effort to understand the nature of the appellant's assertions and to explain the basis for its findings in this case.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board expresses gratitude, and that the appellant is sincere in her belief that the Veteran's death was related to his service.  However, in the final analysis, the weight of the evidence is against the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her in February 2008 under the Veterans Claims Assistance Act of 2000 (VCAA); Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The RO has also obtained a medical opinion regarding the claim.  The appellant has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board finds that no additional VA opinion is necessary to resolve the claim as there was no associated injury or disease in service and as the Veteran had no service-connected disabilities at the time of his death.  38 U.S.C. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant reported that the Veteran was awarded Social Security in 2006; however, she did not report that this was due to disability or that there were any pertinent records in the possession of the Social Security Administration.  

The appellant was scheduled for a Board hearing in October 2010; however, she did not appear for the hearing and she did not request that the hearing be rescheduled prior to the date of the hearing.  She has also not shown good cause for her failure to report for the hearing or to give prior notice that she would not attend.  In November 2012 correspondence, more than two years after the scheduled hearing, she asked that the Board "reschedule the hearing."  Again, she did not provide good cause for her prior failure to report.  Accordingly, the Board must deny the request for a Board hearing.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's February 2011 remand instructions by obtaining the Command History for the USS Canberra.  Although the service department stated that the dates provided were too expansive to conduct deck log research, as they exceed the 60 day time period for deck log research, the Board finds that more extensive research is not necessary, as the Command History does not indicate that the ship was present in the inland waterways of Vietnam as the appellant has contended, and as there is no contention that the Veteran went ashore in South Vietnam.  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for the cause of the Veteran's death, and therefore entitlement to any resulting Entitlement to Dependency and Indemnity Compensation (DIC), is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


